___________

                                    No. 95-2431
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
Maurice L. Jarrett, also known           *
as Maurice L. Butler,                    *   [UNPUBLISHED]
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     February 23, 1996

                           Filed:   March 1, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     In this direct criminal appeal, Maurice L. Jarrett appeals the
sentence imposed by the district court1 following Jarrett's guilty plea to
drug offenses.    Counsel has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967).


     The sole argument raised in the Anders brief is that the district
court erred in denying Jarrett's motion for a downward departure pursuant
to U.S.S.G. § 5K2.0, which Jarrett based on the United States Sentencing
Commission's February 1995 report concluding that the 100-to-1 ratio
between   the penalties for crack cocaine and powder cocaine was not
justified, and a proposed Guidelines amendment--which would have eliminated
the 100-to-1 ratio--forwarded by the Commission to Congress for its




      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
consideration.   Jarrett's downward-departure argument is foreclosed by our
recent decision in United States v. Higgs, 72 F.3d 69, 70 (8th Cir. 1995)
(per curiam) (Commission's February 1995 report is not basis upon which
court can rely to grant § 5K2.0 downward departure; also noting that
Congress rejected Commission's recommended Guidelines amendment).


     After reviewing the record on appeal in accordance with Penson v.
Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issues for
appeal.   Accordingly, we affirm.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-